DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The phrase, 'storage medium' in the claim 14 is a non-statutory subject matter (see MPEP 2106.01) because the disclosure defines the “medium” that does not exclude magnetic, optical, infrared, electromagnetic, and/or propagation medium and they can be construed to encompass an unpatentable wireless medium such as an electromagnetic carrier signal.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shum (U.S. Publication 2015/0278120), hereinafter Shum in view of Arndt et al. (U.S. Publication 2012/0084477), hereinafter Arndt.

Referring to claim 1, Shum teaches, as claimed, an apparatus comprising: 

processing circuitry (see Fig. 7, Processor(s) 820) to process threads of data processing (multithreaded, see Paragraph 15); and 

transactional memory (see Fig. 1, TM Support) support circuitry to support execution of a transaction within a thread processed by the processing circuitry (see Fig. 3-6), the transaction comprising instructions of the thread executed speculatively (speculative, see Paragraph 166) between a transaction start (see Table 4) instruction (new instruction, see Paragraph 166) and a transaction end (see Table 4) instruction (instruction completion, see Paragraph 166), for which 

the transactional memory support circuitry comprising conflict detection circuitry (detects data conflict, see Paragraph 20) to trigger an abort (abort, see Paragraph 20) of the transaction in response to detecting a conflicting access (conflicting memory access, see Paragraph 20) from another thread to one of a working set of addresses tracked (Memory address read, see Paragraph 20) for the transaction; in which: 

in response to a transactional compare executed (compare-and-swap, see Paragraph 143) within a given transaction (transaction, see Paragraph 143), the transactional compare specifying a target address (targeting up to 4 aligned, see Paragraph 143) and a compare value (octowords, see Paragraph 143), the processing circuitry is configured to: 

load a target data value from a memory location corresponding to the target address (see Paragraph 143; Note, implicit occurrence on any kind of data storage); 



discard (tm_discard, see Paragraph 101) the target data value.

Shum does not disclose expressly a discard instruction and discard the target data value without adding the target address to the working set of addresses for the given transaction.

Arndt does disclose a discard instruction (performed, see Paragraph 21) and discard the target data value (a transaction are discarded if the transaction is aborted, see Paragraph 20) without adding the target address to the working set of addresses for the given transaction (Note, if something is discarded then there is no need to keep the address where they are discarded from).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate a compare-and-discard instruction into Shum.

The suggestion/motivation for doing so would have been to perform a desire operation of discarding to prevent waste of resource of keeping track of discarded instruction/data.



As to claims 9 and 13, they are directed to a method/program to implement the device as set forth in claim 1.  Therefore, they are rejected on the same basis as set forth hereinabove.

Allowable Subject Matter

Claims 2-8 are 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183